SES SOLAR INC.

Formerly known as Solar Energy Sources Inc.

Suite 1400 – 1500 West Georgia Street

Vancouver, BC, Canada

V6G 2Z6

August 15, 2006

Société d’Energie Solaire S.A.

Route de Saint-Julien 129

CH – 1228 Plan-les-Ouates

Switzerland

Dear Sirs/Mesdames

Re:

Proposed Acquisition by SES Solar Inc., formerly Solar Energy Sources Inc. (the
“Company”), of Société d’Energie Solaire S.A. (“SES”)

We refer to the Letter of Intent dated May 15, 2006, as amended by letter
agreements dated June 15, 2006 and July 15, 2006 (the “Term Sheet”), between the
Company and SES, which outlines the terms of a transaction relating to the
purchase by the Company of all of the issued and outstanding shares of SES.

The Company is requesting that SES agree to immediately amend the terms of the
Term Sheet on the terms and subject to the conditions described in this letter
which, if accepted, executed and delivered by SES, will form a binding agreement
between the Company and SES.

The terms and conditions of this agreement are as follows:

1.

The Section entitled “Due Diligence” of the Term Sheet is hereby deleted in its
entirety and replaced with the following:

“Commencing immediately, SES Solar Inc. will carry out its due diligence
investigations which will include access to the intellectual property, the
people and the financial records of SES under an appropriate confidentiality
agreement. The transaction will either close or not, depending on the outcome of
the due diligence. SES Solar Inc. must advise SES in writing whether it will
proceed with the transaction on or before 5:00 p.m. on September 15th, 2006.”

2.

The Section entitled “Deposit” of the Term Sheet is hereby deleted in its
entirety and replaced with the following:

“Concurrently with the signing of this Term Sheet, SES Solar Inc. will arrange
for a deposit of CHF1million into a trust account. These monies will be released
to SES upon the signing of a definitive Share Exchange Agreement and will be
held in trust by a Geneva lawyer of reputable standing until the closing of the
share exchange. In the event that SES or any vendor breaches a term of the Share
Exchange Agreement, SES will forthwith return the full amount of the deposit to
SES Solar Inc. or if

 

D/VXD/890935.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

SES Solar Inc. elects to terminate the Share Exchange Agreement or if the Share
Exchange agreement is not signed by September 15th, 2006.”

3.

The Section entitled “Proposed Timing” of the Term Sheet is hereby deleted in
its entirety and replaced with the following:

“The objective is to negotiate a simple transaction and close it as soon as
possible with minimum disruption to the Business. The parties will use their
commercially reasonable best efforts to maintain the following schedule:

May 15th, 2006

Settle Term Sheet, sign Confidentiality Agreement

May 15th, 2006

Commence due diligence

September 15th, 2006

Sign Share Exchange Agreement

September 31st, 2006

Closing”

4.

All references to “Solar Energy Sources Inc.” set out in the Term Sheet are
hereby replaced with the term “SES Solar Inc”.

With the exception of the foregoing, all of the terms and conditions of the Term
Sheet remain in full force and effect.

If you agree to the above terms, kindly sign a copy of this letter signifying
your approval and acceptance and return the executed letter to Clark Wilson LLP
(Facsimile: 604-687-6314 Attention: Virgil Hlus) as soon as possible.

Your truly,

SES SOLAR INC.

 

 

Per:

/s/ John Veltheer                                        

 

Authorized Signatory

 

The undersigned hereby agree to the foregoing terms and conditions of this
agreement as of the date first written above.

SOCIÉTÉ D’ENERGIE SOLAIRE S.A.

 

 

Per:

/s/ Sandrine Crisafulli                                

 

Authorized Signatory

 

 

Name: Sandrine Crisafulli

 

 

Title: directrice

 

 

 

D/VXD/890935.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

All of the shareholders of SOCIÉTÉ D’ENERGIE SOLAIRE S.A., represented by Mr.
Daniel Erné who is signing this letter on their behalf.

WITNESSED BY:

                                                                               
Name
                                                                               
Address
                                                                               

                                                                               
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Daniel Erne                                                       
DANIEL ERNÉ

 

 

 

 

 

 

D/VXD/890935.1

 

 

 